BY THE COURT.
The motion in this case must be sustained. Strictly speaking perhaps the motion should have been to quash the writ of error, but the difference is not very material.
*17Writs of error will only lie where there has been a final judgment in the Court below. This in general only embraces those decisions and determinations of the Court which would be a bar to another action for the same cause. The arrest of judgment is in no case such a bar. The parties must wait till there, is a final judgment of some kind, when the whole proceedings below may be brought before the appellate Court by a writ of error.
The plaintiff in this case might have moved for judgment against himself in the District Court, which would have been ordered as a matter of course, (Fish versus Featherwax, 2 Johnson’s cases, 215, and Horne vs. Barney, 19 Johnson’s Reports, 247), or he might have retraced his steps and accommo-modated his proceedings, to suit the views of the Court until he had obtained final judgment. After which, in either case, if he had felt himself aggrieved, he might have brought the whole matter here for review.